PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed belated appeals from the July 6, 2011, judgments and sentences, in Levy County Circuit Court case numbers 38-2011-CF-000130-A and 38-2011-CF-000131-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROWE, SWANSON, and MAKAR, JJ., concur.